Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (l) BOSTON MANAGEMENT & RESEARCH The Eaton Vance Building 255 State Street Boston, MA 02109 (617) 482-8260 March 30, 2007 International Income Portfolio The Eaton Vance Building 255 State Street Boston, MA 02109 Ladies and Gentlemen: With respect to our purchase from you, at the purchase price of $105,000, of an interest (an Initial Interest) in International Income Portfolio (the Portfolio), we hereby advise you that we are purchasing such Initial Interest for investment purposes and do not intend to withdraw the Initial Interest within the next 24 months. Very truly yours, BOSTON MANAGEMENT & RESEARCH By: /s/ William M. Steul William M. Steul Treasurer
